Citation Nr: 0719899	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a panic disorder, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
eye disability, to include embedded lashes, due to VA 
treatment in 1980 and 1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the VA 
Regional Office (RO) in Chicago, Illinois that denied service 
connection for PTSD, and a July 2002 rating decision that 
denied compensation under 38 U.S.C.A. § 1151 for eye 
disability, to include embedded lashes, and denied an 
evaluation in excess of 30 percent for service-connected 
panic disorder.

The veteran was afforded a personal hearing at the RO in 
October 1992.  The transcript is of record.

The PTSD issue was remanded by decisions of the Board dated 
in January 1995 and July 1996.  Following the Board's 1996 
remand, the RO granted service connection for a panic 
disorder and treated the allowance, which was promulgated in 
March 1999, as a total grant of the benefits then sought on 
appeal.  However, the Board notes that a claim of service 
connection for PTSD was developed separately from his other, 
service-connected, psychiatric disability and consequently 
remains on appeal.  All three of the captioned issues were 
remanded by the Board in March 2006 in order that the veteran 
be adequately informed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), and in accordance with the 
veteran's wishes to have newly received evidence considered 
by the agency of original jurisdiction (AOJ) in the first 
instance.  

Following the most recent remand, the veteran's rating for 
his service-connected panic disorder was increased to 50 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  Because neither the 
veteran nor his representative has suggested that the 
recently assigned 50 percent evaluation would satisfy his 
appeal for a higher evaluation, the Board concludes that the 
issue of entitlement to an increased rating for panic 
disorder remains open and is properly before the Board.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service-connected panic disorder is 
manifested by panic attacks of two to three times per week.

2.  The veteran does not have PTSD.

3.  None of the veteran's eye diseases is a result of VA 
medical treatment provided in 1980 and 1981.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
panic disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic Code 9412 
(2006).

2.  The criteria for award of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

3.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for an eye disorder due to VA medical 
treatment in 1980 and 1981 have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
September 2001, January 2002, and May 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews the issues and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured examinations and expert medical opinions in 
furtherance of his claims.  Notwithstanding that the veteran 
continues to submit additional evidence and argument, the 
Board notes that he submitted a written statement in March 
2006 that he did not have any additional evidence or 
information to submit in support of these claims.  VA has no 
duty to inform or assist that was unmet.

II.  Panic Disorder

The veteran was service connected for a panic disorder, 
evaluated as being 30 percent disabling effective from August 
1991.  In response to the Board's March 2006 remand, the 
veteran was afforded a VA psychiatric examination in support 
of his claim that this disability had worsened.  The November 
2006 examiner noted that the veteran lives with his wife, 
that they have a son, a daughter, and grandchildren, all of 
whom are supportive.  He was once a truck driver, but had to 
stop after an accident.  After two short periods of other 
work, he stopped working altogether, and has not worked for 
more than 20 years.  The veteran reported that his panic 
attacks had increased in frequency to two to three times per 
week, and that those episodes occurred without any triggers 
since the death of his son some five years previous to the 
examination.  He reported that he saw a psychiatrist four or 
five times after his son's death, and attended group therapy 
a few times in 2003 and 2004.  He reported being depressed, 
having episodes of crying, and talking to his dead son's 
picture.  He reported going to church, but feeling hopeless 
and helpless because he was unable to donate much.  He also 
reported that his wife was ill.  Unable to tolerate the news 
on television, he reportedly keeps himself busy talking to 
neighbors and relatives, and working in his garage.  

On examination, the veteran was noted to be well-groomed and 
dressed, cooperative, and oriented as to time, place, and 
person.  His mood was sad and tearful, affect and mood 
congruent, and thought process was coherent and logical, 
albeit with loose associations and drifting away from topics.  
He denied any suicidal or homicidal ideation, and denied 
anger outbursts.  The veteran was said to remain preoccupied 
with his son's memories, with some guilt about his and a 
friend's death.  The veteran was also described as fearing 
his own death, and feeling depressed, although he did not 
feel the need to seek psychiatric help.  Insight was found to 
be fair to good.  Recent memory was poor; remote memory was 
good.  He denied any difficulty in going outside, and denied 
any panic symptoms in any particular situation.  It was 
determined that the veteran is able to manage his activities 
of daily living and routine responsibilities, and that he 
keeps himself busy with the help of his wife and children.  
It was also determined that he is able to manage his finances 
with the help of his wife.

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were panic disorder and major 
depression.  There was no diagnosis in Axis II (personality 
disorders and mental retardation)  The Axis III (general 
medical conditions) diagnoses were hypertension, cluster 
headaches, and macular degeneration.  In Axis IV 
(psychosocial and environmental problems) the examiner 
described the veteran's problems as moderate from multiple 
medical problems and physical limitations.  The Axis V 
(global assessment of functioning (GAF) score) report was 55.  

Also of record are copious treatment notes from various group 
therapy sessions, none of which sheds any light on the 
current degree of disability of the veteran's panic disorder, 
and so need not be detailed here.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's panic disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9412.  Under Diagnostic Code 9412, a 
30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Here, the veteran's rating was increased from 30 percent to 
50 percent based primarily on his reported increase in 
frequency of panic attacks.  While the veteran's reported 
panic attacks of more than once per week might warrant the 
currently assigned 50 percent rating, the Board finds that a 
higher rating clearly is not warranted because the veteran's 
disability picture does not come close to approximating the 
criteria required for the higher, 70 percent, rating.  

A 70 percent rating is not warranted because of the absence 
of certain symptoms.  There is no suicidal ideation and no 
obsessional ritual.  The veteran's speech has not been found 
to be intermittently illogical, obscure, or irrelevant.  His 
panic attacks, while reported as several per week in 
frequency, are not near-continuous, and his depression has 
not been described as affecting his ability to function 
independently, appropriately, and effectively, as evidenced 
by his ability to associate with others and to manage his 
activities of daily living.  There is no evidence of impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, and no evidence of  difficulty in 
adapting to stressful circumstances or to establish and 
maintain effective relationships, as evidenced by his 
supportive familial environment and his church attendance.  
In light of the foregoing, entitlement to an increased rating 
for the veteran's service-connected panic disorder is denied.  

III.  PTSD

As noted in the preceding section, the veteran is currently 
service connected for a panic disorder, rated as 50 percent 
disabling.  He has also claimed service connection for PTSD 
related to his participation in the Korean conflict.  

Service connection for PTSD cannot be awarded.  First of all, 
the veteran does not have a current diagnosis of PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
However, where, as here, VA determines that the veteran did 
not engage in combat with the enemy, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Regardless of the requirements regarding corroboration of a 
stressful in-service experience (the veteran's only alleged 
and corroborated incident involves the veteran hearing about 
the death of a buddy in Korea while he, the veteran, was in 
the United States), a June 1998 VA examiner noted the absence 
of PTSD-specific symptoms such as flashbacks or nightmares.  
Implicit in the examiner's report is the conclusion that not 
only is the corroborated stressor insufficient to cause PTSD, 
but the veteran's symptom complex did not allow for a 
diagnosis of PTSD.  Moreover, as noted, the veteran's most 
recent mental disabilities examination in November 2006, 
diagnosed panic disorder and depression, but not PTSD.  
Without medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a), the analysis ends and service 
connection must be denied.  

The Board acknowledges that the veteran has, in the past, 
been diagnosed with PTSD, but diagnosis of the veteran's 
mental disorder has been the subject of some debate even 
amongst his own mental health care providers.  For example, 
as noted, the June 1998 VA examiner, who was conducting an 
examination for the specific purpose of diagnosing or ruling 
out PTSD, determined that the veteran does not have PTSD.  On 
the other hand, a February 1999 memorandum statement from 
R.C., Ph.D., opined that the veteran "appears" to have PTSD 
that is indirectly related to his service in Korea.  
Significantly, Dr. C. also opined that the veteran's anxiety 
disorder and PTSD are one and the same affliction and have 
their roots in military service regardless of what incidents 
after service may aggravate the condition.  

A May 2001 outpatient treatment note diagnosed panic attacks 
and PTSD, but did not identify any related PTSD stressors.  
An April 2002 VA examiner diagnosed the veteran with PTSD, 
also in the DSM-IV format, but did not indicate what 
stressor(s) qualified the veteran for the diagnosis as PTSD.  
The Board is persuaded by those examiners who specifically 
analyzed the claimed stressors before making a diagnosis.  
Those who did concluded that a PTSD diagnosis was not 
warranted.  In the end, the greater weight of the evidence is 
that the veteran does not have PTSD, and service connection 
therefore must be denied on that basis.  

IV.  Section 1151 Claim

The record shows that the veteran has had ongoing treatment 
at VA facilities for eye-related disorders, including several 
surgical and/or laser procedures.  Among the veteran's eye-
related complaints is his trichiasis (embedded eyelashes), 
which he claims is a result of VA treatment in the early 
1980s.  

Briefly, a September 1980 treatment note indicates the 
veteran had multiple chalazia of long duration in eyelids of 
both eyes.  Subsequent treatment notes indicate that large 
chalazia had been injected with steroids, and were 
subsequently surgically removed from the right upper eyelid, 
with good results.  Subsequent treatment notes indicate that 
the veteran has been seen and treated for multiple eye-
related complaints in the two-plus decades since, including 
severe blepharitis, floppy lids, rosacea blepharitis, and 
recurrent chalazia.  Eyelashes were removed from the right 
eyelid in April 2003 to relieve discomfort and prevent 
scratching of the cornea.  The record shows that, because of 
ongoing complaints of eyelashes rubbing onto the anterior 
surface of the left eye, causing much discomfort, the lash 
follicles of the left upper eyelid were surgically excised in 
June 2005.  

The veteran filed a claim under 38 U.S.C.A. § 1151 in 
December 2000.  In response to the veteran's claim that VA 
treatment in 1980 and 1981 caused the embedded eyelashes that 
in turn caused discomfort in later years, requiring surgical 
intervention, the RO sought a medical opinion as to whether 
or not the surgical procedures performed in the early 1980s 
were the cause of his currently claimed eye disability.  The 
July 2002 medical opinion by J.P., M.D., Ph.D., noted that 
the veteran had multiple ocular problems, including age-
related macular degeneration, rosacea blepharitis, lash 
entropion and trichiasis, lid laxity, and a history of 
chalazia.  Dr. P. opined that none of the veteran's eye 
diseases was related to any surgical procedure, but instead 
were a consequence of progressive worsening of his rosacea 
blepharitis.  Dr. P. also determined that the veteran 
appeared to have been given appropriate treatment for his 
various ocular diseases.  

In June 2005, the Board sought an independent medical expert 
(IME) opinion to determine any current disabling conditions 
of the eyes, and to provide an opinion as to whether any 
diagnosed disability of the eyes was caused by VA medical 
treatment received for his chalazia in 1980 and 1981.  If the 
IME determined that any condition was caused by the VA 
medical treatment, another opinion was to be provided as to 
whether or not the proximate cause of the condition was 
carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault on the part of VA, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

A September 2005 opinion by C.G., M.D., the interim chair of 
the department of ophthalmology at a university medical 
school, noted that the veteran's current diagnoses were 
bilateral age-related macular degeneration; status-post laser 
treatment of subretinal neovascular membrane of the right 
eye, secondary to the macular degeneration; chronic rosacea; 
chronic to severe blepharitis; history of recurrent chalazia 
of the eyelids; floppy eyelids; entropion of both upper lids, 
left greater than right; lash ptosis secondary to the 
entropion of the upper lids, especially on the upper left 
eyelid; and bilateral severe lower lid laxity.

Dr. G.'s detailed opinion can be summed up by saying that he 
found none of the veteran's diagnosed eye disorders, which 
includes entropion (turning in) of both upper eyelids, was 
caused by VA medical treatment received by the veteran for 
his chalazia in 1980 and 1981.

Section 1151 of 38 U.S.C.A. provides in pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--
(1) the disability. . .was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability. . .was--
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

38 U.S.C.A. § 1151.  

Here, while there is evidence that the veteran received 
medical treatment related to the eyes in 1980 and 1981, none 
of the credible medical evidence of record indicates that the 
veteran's current eye-related disabilities resulted from his 
VA treatment in 1980 or 1981.  Two experts in this field, one 
a VA physician, and one an independent expert, have both 
provided this same opinion of non-causation after careful 
scrutiny of the veteran's claims file.  There is no credible 
medical evidence of record that contradicts these two 
experts, and the veteran has not identified or suggested any 
evidence that does.  

While the veteran himself obviously believes that his ingrown 
eyelashes resulted from VA medical treatment, there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the cause of this or 
any disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the 
veteran's own assertions as to the etiology of this 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The veteran's current eye-
related disabilities are not traceable to the VA treatment 
provided to him in 1980 or 1981, and the claim is therefore 
denied.


ORDER

Entitlement to an increased rating for a panic disorder, 
currently evaluated as 50 percent disabling, is denied.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for eye 
disability, to include embedded lashes, due to VA treatment 
in 1980 and 1981, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


